05/17/2021



                                                                                   Case Number: DA 20-0609




          IN THE SUPREME COURT OF THE STATE OF MONTANA
                         CASE NO.: DA 20-0609
                  __________________________________

Ariane Wittman and Jeremy Taylen,

                          Plaintiffs/Appellants,
      -vs-
                                                                 ORDER
City of Billings,

                          Defendant/Appellee.


      Montana Trial Lawyers Association (MTLA), through counsel, has filed a

motion to file an amicus brief in the above captioned matter.

      IT IS ORDERED that the motion is GRANTED. MTLA has lodged its brief

with the motion and it shall be deemed filed by this order.

      The Clerk is directed to provide a copy of this Order to all counsel of record.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              May 17 2021